      Case 1:19-cv-00136-JRH-BKE Document 16 Filed 12/01/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA

MICHAEL CONDO,          )
                        )
       Plaintiff,       )
                        )
v.
                        ) Case No.: 1:19-cv-00136-JRH-BKE
CONVERGENT OUTSOURCING, )
INC.,                   )
                        )
       Defendant.       )
                        )

                          NOTICE OF SETTLEMENT

      COME NOW Defendant Convergent Outsourcing Inc. by and through

undersigned counsel, and hereby notify the Court that the parties have settled this

matter. The settlement documents have been executed and payment made.

Defendants requests Plaintiff to file a Dismissal with the Court within thirty days.

      Respectfully submitted, this 1st day of December, 2020.

FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600         /s/ Paul L. Fields, Jr.
Atlanta, Georgia 30309                       Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                     Georgia Bar No.: 003420
404.214.1251 (Facsimile)
pfields@fieldshowell.com
                                             Counsel for Defendant
      Case 1:19-cv-00136-JRH-BKE Document 16 Filed 12/01/20 Page 2 of 2




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA

MICHAEL CONDO,          )
                        )
       Plaintiff,       )
                        )
v.
                        ) Case No.: 1:19-cv-00136-JRH-BKE
CONVERGENT OUTSOURCING, )
INC.,                   )
                        )
       Defendant.       )
                        )

                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed a copy of the foregoing NOTICE

OF SETTLEMENT on all parties via United States mail with proper postage

affixed thereto as follows:

                         Michael A. Condo
                         2724 Summit Ridge Rd
                         Evans, Georgia 30809

      This 1st day of December, 2020.

FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600        /s/ Paul L. Fields, Jr.
Atlanta, Georgia 30309                      Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                    Georgia Bar No.: 003420
404.214.1251 (Facsimile)
pfields@fieldshowell.com
                                            Counsel for Defendant




                                        2
